         

Exhibit 10.a(v)
[For holders of awards under the 1991 Plan]
Masco Letterhead
Date
Name
<Address1>
<Address2>
<Address3>

RE:   Enhancements to Awards under the 1991 Long Term Stock Incentive Plan

Dear <Salutation>:
As you may know, the Company recently adopted the 2005 Long Term Stock Incentive
Plan (the “2005 Plan”). We are pleased to inform you that the Organization and
Compensation Committee of the Board of Directors approved the following
enhancements to outstanding awards of stock options and restricted stock under
the 1991 Long Term Stock Incentive Plan (the “1991 Plan”) in order to conform
them to the 2005 Plan.
If you voluntarily terminate your employment, you will have thirty days to
exercise any option that is then exercisable; the original exercise period under
these circumstances was 10 days. If your employment terminates as a result of
your permanent and total disability, all unexercisable installments of an option
will immediately become exercisable and will remain exercisable until the
earlier of the expiration of their original term or one year after death.
Previously, in this situation the Option would continue to vest in accordance
with its terms.
For purposes of a “Change in Control” under the 1991 Plan, the definition of
“Excluded Director” (i.e., a director who is deemed not to be an incumbent
director) will also include directors whose initial assumption of office occurs
as a result of certain actual or threatened election contests not by or on
behalf of the Board.
Very truly yours,

           
 
       
Richard A. Manoogian
      Alan H. Barry
Chairman of the Board and
      President and
Chief Executive Officer
      Chief Operating Officer

 